Citation Nr: 0824149	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right knee disability 
(also claimed as arthritis and right leg pain and weakness).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
September 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in August 
2006.  The Board remanded this case for additional 
development in March 2007.  The Board finds that the RO has 
complied with the instructions set forth in the March 2007 
remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

In May 2007, a motion was granted to advance the veteran's 
appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2007).

As noted in the March 2007 Board decision, in his August 2006 
hearing testimony, the veteran raised a claim for entitlement 
to service connection for disability of the left lower 
extremity.  Thus, this issue is referred back to the RO for 
appropriate action.


FINDING OF FACT

Right knee disability, currently diagnosed as status post 
right knee revision arthroplasty, is causally related to the 
veteran's  active duty service.


CONCLUSION OF LAW

Right knee disability, currently diagnosed as status post 
right knee revision arthroplasty, was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right knee disability, including arthritis and right leg pain 
and weakness.  The veteran asserts that his current right 
knee disability is directly due to an injury he suffered 
while in service.  It also appears that he is claiming in the 
alternative that a preexisting right leg disability was 
aggravated by service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A July 1952 letter from a private doctor, prior to service, 
indicated that the veteran suffered from swelling and pain in 
the legs.  The doctor noted a previous history of rheumatic 
fever in 1945.  Polio was also considered at that time.  The 
doctor also indicated that Brucellosis was considered in 
1951. 

Nevertheless, the veteran's entrance examinations in November 
1952 and December 1952 showed that his lower extremities were 
evaluated as clinically normal, with the exception of pes 
planus, and thus, the veteran is presumed to have been in 
sound condition with respect to any right knee and leg 
disabilities upon entrance into service.  See 38 U.S.C.A. 
§ 1111.  The Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Service medical records showed that in April 1953, the 
veteran complained of leg pain.  However, the physician noted 
a history of numerous somatic complaints that had never been 
adequately diagnosed.  The diagnosis was immature personality 
and the veteran was referred to the psychiatric clinic.  

A private October 1953 medical report indicated that the 
weakness of the legs suggested the possibility of a 
myasthenia gravis, but the doctor did not believe that the 
evidence was sufficient to make such a diagnosis even though 
the taking of prostigmine bromide did seem to improve the 
veteran's condition.  The examiner also reported that the 
aches and pains about the various joints very probably was 
low grade rheumatoid arthritis.    

An August 1954 service medical record showed a history of 
intermittent pain of the right knee for the past eight years, 
but there was no history of any injury.  A contemporaneous x-
ray showed an irregular fragment measuring 5 to 6 mm in 
diameter overlying the medial tibial spine in the AP 
projection, and visualized in the lateral projection as lying 
in the anterior compartment.  The impression was loose body, 
right knee joint.  The examiner noted that the x-ray 
suggested a loose body, which the examiner found was probably 
early osteoarthritis.  A follow up September 1954 x-ray 
indicated that whether the body was loose had never been 
adequately demonstrated, but in any event, it represented a 
definite abnormality, which was probably responsible for the 
clinical symptomatology.  A January 1955 x-ray again gave an 
impression of loose body within the knee joint, possibly from 
an old injury of the tibial spine.  Follow up April 1955 
service medical records showed that the veteran suffered a 
contusion of the medial aspect of the right knee in the line 
of duty when he slipped and fell off a stand and landed on 
his right knee.  A contemporaneous x-ray showed that the film 
was essentially unchanged from the January 1955 x-ray.  

Significantly, a December 1955 psychiatric evaluation found 
that the veteran apparently used a somatization mechanism 
when confronted with problems; hence, the complaints of 
numerous medical problems.  The examiner noted that the 
veteran's complaints had been investigated by numerous 
doctors and found to be psychosomatic in nature.  However, 
the only positive factor found was in regard to his right 
knee.  The examiner noted that the August 1954 treatment and 
x-ray findings as well as the April 1955 treatment for pain 
in the right knee.  However, he noted that the examination 
was negative and the impression was multiple somatic 
complaints of functional nature.  Again, the impression was 
immaturity reaction, passive dependency type, manifested by 
multiple somatic complaints.    

A follow up December 1955 service medical record showed that 
the veteran fell and bruised his right knee four days prior.  
A contemporaneous x-ray showed probable old avulsion fracture 
of the anterior tibial spine.  A subsequent January 1956 
record again showed complaints of an aching right knee for 
six years.  An August 1956 service examination prior to 
discharge again showed that the veteran's lower extremities 
were evaluated as clinically normal.  In the notes and 
significant interval history, the examiner noted that the 
veteran had rheumatic fever in 1945, and poliomyelitis was 
also considered, but was ruled out.  Swelling and painful 
legs were a constant factor.  The examiner also observed that 
shortness of breath, cramps in legs, frequent or severe 
headaches, asthma, and dizziness were all related to nervous 
trouble that existed since joining service.  Finally, the 
examiner stated also noted arthritis or rheumatism and trick 
or locked knee referred to striking right knee against brick 
wall in April 1955; however, the examiner noted no 
compensation or sequelae.  

The veteran was afforded a VA examination in June 1961, 
almost five years after his discharge from service.   The 
veteran complained of leg pain, but indicated that his knees 
bothered him the most.  After reviewing the medical history 
and examining the veteran, the examiner indicated that no 
orthopedic disease was found at present.  However, a 
contemporaneous x-ray of the right knee showed that there was 
in the right knee joint immediately above the medial 
intercondyloid process 5 mm diameter rounded ossicle that in 
all probability corresponded to the anterior cruciate 
ligament indicating old injury to same.  

A November 1962 Board decision affirmed a June 1961 RO 
decision that denied service connection for disability of the 
knees as the evidence did not show residuals of contusion to 
right knee sustained in April 1955.  Further, it had not been 
shown that the veteran had an organic disability of either 
knee which was incurred or aggravated in service.  However, 
the issue was reopened in the March 2007 Board decision.

In January 1999, the veteran underwent a VA fee-based general 
examination for pension purposes.  The veteran gave a history 
of polio when he was ten years old and indicated that his 
right leg was shorter than his left and his right hip had 
some discomfort.  He also complained of arthritis that was 
diagnosed about ten years ago.  He complained of pain in the 
knees that had been progressively worsening over the years.  
The examiner noted that an x-ray of the knees showed mild 
osteoarthritis of both knees.  Further, the examiner 
diagnosed the veteran with status post polio at the age of 
ten with residual minimal shortening of the left leg.  The 
veteran's right hip developed stiffness and discomfort, which 
resolved with chiropractive therapy.  There were no other 
significant residuals of polio.  

VA treatment records from January 1997 to March 2008 have 
also been associated with the claims file as well as private 
treatment records.  The records showed continuing complaints 
of right knee pain.  A January 2001 treatment record showed 
that the veteran underwent a right knee arthroscopy.  A 
February 2001 treatment record showed that the veteran 
complained of diffusely painful legs since a fall in July 
2000.  The examiner stated that the bilateral legs were 
tender to palpation diffusely below the knees, with minimum 
pitting edema.  The assessment was diffuse leg pain, 
uncertain etiology, previously told fibromyalgia; could also 
be some component of reflex sympathetic dystrophy, though not 
typical; also cannot exclude some component of diabetic 
neuropathy, but as this started with the his fall last July, 
it more likely was related to the fall.  Further, in May 
2003, the veteran underwent right knee replacement surgery.  
However, the veteran still complained of knee pain after the 
surgery.  The post service diagnosis was osteoarthritis of 
the right knee, status post total knee arthroplasty.  In 
December 2006, treatment records showed that the veteran 
underwent a revision right total knee arthroplasty.  
Significantly, an August 2007 echogram showed that the 
veteran had increased bilateral calf swelling since 
surgeries; however, the echogram found no evidence of deep 
venous thrombosis in both lower extremities.  Lastly, a 
January 2008 VA treatment record noted that the veteran was 
wheelchair bound after three knee surgeries.  However, these 
records do not provide any etiological opinion.   

Significantly, the claims file includes an August 2006 
opinion from a VA medical doctor who treated the veteran.  
The letter noted that the veteran had suffered from pain and 
weakness of both knees since 2000 when he began receiving 
care at the VA clinic.  His knee pains and degenerative 
arthritis progressed to the point of requiring bilateral knee 
replacements (the right knee in May 2003, and the left knee 
in April 2006.  The doctor found that based on his review of 
the veteran's medical history from the 1950s through to the 
present, it was his professional medical opinion that the 
veteran should be granted disability compensation for his 
right knee disability as being incurred or aggravated during 
his military service.   

The veteran testified at a Board video conference hearing in 
August 2006.  The veteran essentially testified that his 
right lower extremity pain preexisted service and was 
aggravated in service during all the physical activities.  He 
also indicated that he was treated for his knee and right leg 
pain by private doctors in 1957.  However, given that these 
doctors had passed away, these records were unobtainable.

On remand, the veteran was afforded a VA examination in 
February 2008.  The claims file was reviewed.  The examiner 
stated that the nature and etiology of the right leg 
disability, or weakness, according to the veteran's story was 
attributed to the polio he had when he was 10 years old.  The 
examiner noted that according to the veteran this weakness 
was present prior to his military service and was present 
during his military service.  The veteran did not state 
specifically that the weakness got worse during his military 
service.  His current diagnosis of the right knee was status 
post right knee revision arthroplasty, which was stable 
clinically and radiographically.  The examiner stated that as 
far as whether or not the current chronic right knee/leg 
disability manifested during service, he only had the claims 
file and veteran's story to rely on, which were consistent.  
The examiner opined that the leg disability was present prior 
to service and that he did not sustain any new injury during 
service.  The examiner did not believe that his previous 
injury increased the natural progression of the disorder.   
However, the examiner did not address the incident concerning 
the right knee in service or offer a clear opinion with 
respect to the veteran's right knee disability.  

The Board has also recently received copies of private 
medical reports, including a May 208 letter from John W. 
Samples, M.D. to the effect that it was hi opinion that the 
veteran's knee disorder had worsened as a result of military 
service.  Dr. Samples refers to a pre-existing condition of 
polio which caused a limb discrepancy.  However, Dr. Samples 
also refers to pain and weakness which was a problem for the 
veteran during service. 

The Board has carefully reviewed the evidence of record, and 
the Board's conclusion is that the record is not entirely 
clear as to the cause of the veteran's right knee complaints.  
Although there appears to have been polio prior to service 
which may have resulted in various physical complaints, other 
records refer to somatic complaints.  Nevertheless, 
regardless of whether various other complaints are related to 
polio or to a somatic disorder, a right knee disorder was 
clearly noted by x-ray during service.  No such right knee 
disorder was noted on entrance examination, and post-service 
medical records show that the veteran continued to have 
problems with his right knee which have most recently 
resulted in a right knee arthroplasty.  Medical opinions 
differ as to whether the current right knee disability is 
causally related to service.  Although the mere existence of 
conflicting medical opinions does not by itself place a case 
into the realm of reasonable doubt, the Board believes it 
significant that right knee injuries during service were 
noted in service medical records.  It may very well be that 
such inservice injuries were acute in nature and that the 
current right knee disability is not related to those 
injuries.  However, after weighing the positive evidence with 
the negative evidence on this question, the Board believes 
that such evidence is in a state of equipoise.  Accordingly, 
service connection for right knee disability is warranted.  
38 U.S.C.A. § 5107(b). 

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to service 
connection, the satisfaction of VCAA requirements is rendered 
moot. 

The Board also notes that certain recent private medical 
evidence, including the May 2008 letter from Dr. Samples, has 
not been initially reviewed by the RO.  However, there is no 
prejudice to the veteran in light of the favorable Board 
decision on his appeal. 


ORDER

Service connection for right knee disability, currently 
diagnoses as status post right knee revision arthroplasty, is 
warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


